57 F.3d 1066NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Dwight Jerome GARY, Petitioner-Appellant,v.Eddie SHORE, Warden;  North Carolina Attorney General,Respondents-Appellees.
No. 94-7143.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995.Decided:  June 16, 1995.

Dwight Jerome Gary, Appellant Pro Se.  Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, NC, for Appellees.
M.D.N.C.
DISMISSED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore deny a certificate of probable cause to appeal and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

DISMISSED


*
 We also deny Appellant's motion for appointment of counsel